Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-137520 FLOMO RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 20-5424041 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) Belvedere Park, Piso 16, Coco Del Mar, San Francisco, Panama City, Panama (Address of principal executive offices) Registrants telephone number: (703) 973-1853 None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [ ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] SEC 1296 (02-08) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. APPLICABLE ONLY TO CORPORATE ISSUERS: Number of shares outstanding of the registrants class of common stock as of March 31, 2008: 10,000,000 2 Flomo Resources, Inc. INDEX TO THE FORM 10-Q For the quarterly period ended March 31, 2008 PAGE PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (unaudited) F-1 Condensed Consolidated Balance Sheets F-2 Condensed Consolidated Statements of Operations and Deficit F-3 Condensed Consolidated Statements of Stockholders Equity F-4 Condensed Consolidated Statements of Cash Flows F-5 Notes to the Condensed Consolidated Financial Statements F-6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL 13 CONDITION AND RESULTS OF OPERATION ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT 15 MARKET RISK ITEM 4. CONTROLS AND PROCEDURES 15 ITEM CONTROLS AND PROCEDURES 15 4T. PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 15 ITEM RISK FACTORS 15 1A. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF 15 PROCEEDS ITEM 3. DEFAULTS UPON SENIOR SECURITIES 16 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 16 ITEM 5. OTHER INFORMATION 16 ITEM 6. EXHIBITS 16 3 CERTAIN DEFINITIONS Below is a list of mining terms common in our industry, and used in this Quarterly Report. Archean. Of or belonging to the earlier of the two divisions of Precambrian time, from approximately 3.8 to 2.5 billion years ago, marked by an atmosphere with little free oxygen, the formation of the first rocks and oceans, and the development of unicellular life. Of or relating to the oldest known rocks, those of the Precambrian Eon, that are predominantly igneous in composition. Assaying. Laboratory examination that determines the content or proportion of a specific metal (ie: gold) contained within a sample. Technique usually involves firing/smelting. Conglomerate. A coarse-grained clastic sedimentary rock, composed of rounded to subangular fragments larger than 2 mm in diameter (granules, pebbles, cobbles, boulders) set in a fine-grained matrix of sand or silt, and commonly cemented by calcium carbonate, iron oxide, silica, or hardened clay; the consolidated equivalent of gravel. The rock or mineral fragments may be of varied composition and range widely in size, and are usually rounded and smoothed from transportation by water or from wave action. Cratons. Parts of the Earth's crust that have attained stability, and have been little deformed for a prolonged period. Development Stage. A development stage project is one which is undergoing preparation of an established commercially mineable deposit for its extraction but which is not yet in production. This stage occurs after completion of a feasibility study. Dolomite Beds. Dolomite beds are associated and interbedded with limestone, commonly representing postdepositional replacement of limestone. Doré. Unrefined gold bullion bars containing various impurities such as silver, copper and mercury, which will be further refined to near pure gold. Dyke or Dike. A tabular igneous intrusion that cuts across the bedding or foliation of the country rock. Exploration Stage. An exploration stage prospect is one which is not in either the development or production stage. Fault. A break in the continuity of a body of rock. It is accompanied by a movement on one side of the break or the other so that what were once parts of one continuous rock stratum or vein are now separated. The amount of displacement of the parts may range from a few inches to thousands of feet. Feldspathic . Said of a rock or other mineral aggregate containing feldspar. Fold . A curve or bend of a planar structure such as rock strata, bedding planes, foliation, or cleavage. Foliation . A general term for a planar arrangement of textural or structural features in any type of rock; esp., the planar structure that results from flattening of the constituent grains of a metamorphic rock. Formation. A distinct layer of sedimentary rock of similar composition. Gabbro. A group of dark-colored, basic intrusive igneous rocks composed principally of basic plagioclase (commonly labradorite or bytownite) and clinopyroxene (augite), with or without olivine and orthopyroxene; also, any member of that group. It is the approximate intrusive equivalent of basalt. Apatite and magnetite or ilmenite are common accessory minerals. 4 Geochemistry. The study of the distribution and amounts of the chemical elements in minerals, ores, rocks, solids, water, and the atmosphere. Geophysicist. One who studies the earth; in particular the physics of the solid earth, the atmosphere and the earths magnetosphere. Geotechnical. The study of ground stability. Gneiss. A foliated rock formed by regional metamorphism, in which bands or lens-shaped strata or bodies of rock of granular minerals alternate with bands or lens-shaped strata or bodies or rock in which minerals having flaky or elongate prismatic habits predominate. Granitic. Pertaining to or composed of granite. Heap Leach. A mineral processing method involving the crushing and stacking of an ore on an impermeable liner upon which solutions are sprayed that dissolve metals such as gold and copper; the solutions containing the metals are then collected and treated to recover the metals. Intrusions . Masses of igneous rock that, while molten, were forced into or between other rocks. Kimberlite. A blue/gray igneous rock that contains olivine, serpentine, calcite and silica and is the principal original environment of diamonds. Lamproite. Dark-colored igneous rocks rich in potassium and magnesium. Lithospere. The solid outer portion of the Earth. Mantle. The zone of the Earth below the crust and above the core. Mapped or Geological. The recording of geologic information such as the distribution and nature of rock . Mapping . Units and the occurrence of structural features, mineral deposits, and fossil localities. Metavolcanic. Said of partly metamorphosed volcanic rock. Migmatite. A composite rock composed of igneous or igneous-appearing and/or metamorphic materials that are generally distinguishable megascopically. Mineral. A naturally formed chemical element or compound having a definite chemical composition and, usually, a characteristic crystal form. Mineralization . A natural occurrence in rocks or soil of one or more metal yielding minerals. Mineralized Material. The term mineralized material refers to material that is not included in the reserve as it does not meet all of the criteria for adequate demonstration for economic or legal extraction. Mining . Mining is the process of extraction and beneficiation of mineral reserves to produce a marketable metal or mineral product. Exploration continues during the mining process and, in many cases, mineral reserves are expanded during the life of the mine operations as the exploration potential of the deposit is realized. Outcrop . That part of a geologic formation or structure that appears at the surface of the earth. Pipes. Vertical conduits. Plagioclase. Any of a group of feldspars containing a mixture of sodium and calcium feldspars, distinguished by their extinction angles. 5 Probable Reserve. The term probable reserve refers to reserves for which quantity and grade and/or quality are computed from information similar to that used for proven (measured) reserves, but the sites for inspection, sampling, and measurement are farther apart or are otherwise less adequately spaced. The degree of assurance, although lower than that for proven reserves, is high enough to assume continuity between points of observation. Production Stage. A production stage project is actively engaged in the process of extraction and beneficiation of mineral reserves to produce a marketable metal or mineral product. Proterozoic. Of or relating to the later of the two divisions of Precambrian time, from approximately 2.5 billion to 570 million years ago, marked by the buildup of oxygen and the appearance of the first multicellular eukaryotic life forms. Reserve. The term reserve refers to that part of a mineral deposit which could be economically and legally extracted or produced at the time of the reserve determination. Reserves must be supported by a feasibility study done to bankable standards that demonstrates the economic extraction. (Bankable standards implies that the confidence attached to the costs and achievements developed in the study is sufficient for the project to be eligible for external debt financing.) A reserve includes adjustments to the in-situ tonnes and grade to include diluting materials and allowances for losses that might occur when the material is mined. Sedimentary. Formed by the deposition of sediment. Shear. A form of strain resulting from stresses that cause or tend to cause contiguous parts of a body of rock to slide relatively to each other in a direction parallel to their plane of contact. Sill. A concordant sheet of igneous rock lying nearly horizontal. A sill may become a dike or vice versa. Strike. The direction or trend that a structural surface, e.g. a bedding or fault plane, takes as it intersects the horizontal. Strip. To remove overburden in order to expose ore. Till. Generally unconsolidated matter, deposited directly by and underneath a glacier without subsequent reworking by meltwater, and consisting of a mixture of clay, silt, sand, gravel, and boulders ranging widely in size and shape. Unconformably. Not succeeding the underlying rocks in immediate order of age or not fitting together with them as parts of a continuous whole. Vein. A thin, sheet like crosscutting body of hydrothermal mineralization, principally quartz. Wall Rock. The rock adjacent to a vein. 6 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS FLOMO RESOURCES, INC. (An Exploration Stage Company) INTERIM FINANCIAL STATEMENTS MARCH 31, 2008 Page Financial Statements: Balance Sheets F-2 Statements of Operations F-3 Statements of Stockholders Equity F-4 Statements of Cash Flows F-5 Notes to Interim Financial Statements F-6 F
